11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Bruce Todd Benson,                             * From the 39th District
                                                 Court of Stonewall County,
                                                 Trial Court No. 1885.

Vs. No. 11-12-00318-CR                         * October 16, 2014

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.